DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 1-7 and 12  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and the claims have been canceled. Election was made without traverse in the reply filed on 07-13-2022.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shapes of the hook as in claim 9  must be shown or the feature(s) canceled from the claim(s).  Hooks can come in many different shapes and therefore it is not clear as  to what hook shape applicant is claiming No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11  is/are rejected under 35 U.S.C. 102a2 as being anticipated by  Goldman (US 3446213 A1).

In regard to claim 8 Goldman discloses a garment  of a brassiere  E in figure 17 and col. 10, lines  23-51, comprising:

a support portion  176 configured to support anatomy of a wearer of the garment;

a polymer-based graticulate support member (130 of mesh) disposed within the support portion, wherein the polymer-based graticulate support member comprises an outer perimeter (100 in figure 17 and col. 10, lines 23-32,35-39), an angled arrangement of interlacing members(the members of a mesh material extending over elements 176; not shown in figure 17; col. 10, line 35-39)  within the outer perimeter, and a plurality of voids  127, 131 at least partially defined by the interlacing members 176  and  inserted into a garment brassiere E as in figure 16 as claimed in claim 11 and in col. 10, lines 11-22.   The garment is a female garment of a brassiere as in figure 16 discussed above as in claim 8. 
In regard to claim 9 the shape is in figure 17 of a hook and is non-symmetrical as in claim 10 .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The rejections of claims 1-7 and 12  are moot since the claims have been canceled.
 Claims 8-11 have been rejected under Goldman as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732